Mr. Justice Scanlan delivered the opinion of the court. 2. Appeal and error, § 573*—when exception is necessary to preserve right of appeal. A defendant who does not specifically except to a portion of an oral charge cannot complain of it on appeal. 3. Instructions, § 81*—when instruction is erroneous as unduly emphasizing facts. In an action for goods sold to a corporation, where the defense was that the transaction was with another corporation, an instruction that the jury could consider that the contract was made at the office of the Illinois corporation was erroneous, since the court had no right to- single out certain portions of the evidence bearing on a controverted question of fact and tell the jury to consider them; but the error was harmless where it appeared that under the facts a new trial would not change the result. 4. Sales, § 330*—when instruction as to implied contract is proper. In an action for goods sold to an Illinois corporation, where the defense was that the transaction was with another corporation, an instruction based on the theory that the goods were accepted and used by the defendant held not erroneous as against an objection that there was no evidence to support it. 5. Interest, § 6*—when allowed. In an action for goods sold on a written order, the sale being for cash and for a certain and definite sum, due at a specified time, the plaintiff was entitled to interest regardless of the question whether there had been an unreasonable and vexatious delay of payment of the money due.